DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-14, and 16-18 have been considered but are moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US 7,821,040; hereinafter “Seong”) in view of Yang et al. (US PGPub 2008/0157364; hereinafter “Yang”).
Re claim 1: Seong teaches (e.g. figs. 4, 5, 10A, 10B) a light-emitting display device comprising: a substrate (10) on which a display area (display area 200; e.g. column 4, line 57) and a non-display area (non-display area 300; e.g. column 4, line 59) are defined, wherein the display area (200) comprises a first area (area of second from right column of pixels fig. 4, 5; hereinafter “1A”) and a second area (area of far right column of pixels of fig. 4, 5; hereinafter “2A”), and a plurality of pixels (100) is in the display area (200); a first signal line (second from right line 75; hereinafter “1SL”) on the 10) in the first area (1A); a second signal line (furthest right line 75; hereinafter “2SL”) on the substrate in the second area (2A); a compensation line (120a) on the substrate (100) in the non-display area (300) and electrically connected to the second signal line (2SL); a bridge pattern (140a) over the second signal line (2SL) and the compensation line (120a) in the non-display area (300) and electrically connecting the second signal line (2SL) with the compensation line (120a), and a first insulating layer (80 as shown in fig. 10B) between the bridge pattern (140a) and the compensation line (120a), the first insulating layer (80) including a first surface (lower surface of 80; hereinafter “1S”) facing the substrate (10) and a second surface (upper surface of 80; hereinafter “2S”) opposite to the first surface (1S), wherein the first signal line (1SL) and the second signal line (2SL) are configured to provide signals to the plurality of pixels (100), wherein the bridge pattern (140a) comprises a first bridge metal pattern (portion of 140 in contact hole 161; hereinafter “1BMP”), a second bridge metal pattern (portion of 140 in contact hole 162; hereinafter “2BMP”), and a third bridge metal pattern (portion of 140 which connects 1BMP and 2BMP; hereinafter “3BMP”), wherein the first bridge metal pattern (1BMP) is over the second signal line (2SL) and the compensation line (120a) and electrically connected to the second signal line (2SL), wherein the second bridge metal pattern (2BMP) is over the second signal line (2SL) and the compensation line (120a) and electrically connected to the compensation line (120a), and wherein the third bridge metal pattern (3BMP) is over the first bridge metal pattern (1BMP) and the second bridge metal pattern (2BMP) and electrically connects the first bridge metal pattern (1BMP) with the second bridge metal pattern (2BMP), and wherein the first 1BMP) and the second bridge metal pattern (2BMP) directly contact the second surface (2S) of the first insulating laver (80).
In light of the specification, if a narrower interpretation of the claims were applied, it may be considered that Seong is silent as to explicitly teaching the bridge pattern comprises a first bridge metal pattern, a second bridge metal pattern, and a third bridge metal pattern, wherein the first bridge metal pattern is over the second signal line and the compensation line and electrically connected to the second signal line, wherein the second bridge metal pattern is over the second signal line and the compensation line and electrically connected to the compensation line, and wherein the third bridge metal pattern is over the first bridge metal pattern and the second bridge metal pattern and electrically connects the first bridge metal pattern with the second bridge metal pattern, and wherein the first bridge metal pattern and the second bridge metal pattern directly contact the second surface of the first insulating layer.
Yang teaches (e.g. figs. 3B, 3C) the bridge pattern (101a) comprises a first bridge metal pattern (161a), a second bridge metal pattern (162a), and a third bridge metal pattern (181a), wherein the first bridge metal pattern (161a) is over the second signal line (121a) and the compensation line (122a) and electrically connected to the second signal line (121a), wherein the second bridge metal pattern (162a) is over the second signal line (121a) and the compensation line (122a) and electrically connected to the compensation line (122a), and wherein the third bridge metal pattern (181a) is over the first bridge metal pattern (161a) and the second bridge metal pattern (162a) and electrically connects the first bridge metal pattern (161a) with the second bridge metal pattern (162a), and wherein the first bridge metal pattern (161a) and the second 162a) directly contact the second surface (upper surface of 30) of the first insulating layer (30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the bridge structure as taught by Yang in the device of Seong in order to have the predictable result of using a bridge structure which would additionally allow for controlling the resistance value of signal lines such that resistance differences between each signal line is compensated for (see paragraphs 80 and 81 of Yang).
Re claim 3: Seong in view of Yang teaches the light-emitting display device of claim 1, further comprising: a second insulating layer (70 of Yang) disposed on the first bridge metal pattern (161a of Yang) and the second bridge metal pattern (162a of Yang), wherein the third bridge metal pattern (181a of Yang) is disposed on the second insulating layer (70 of Yang), and wherein the second insulating layer (70 of Yang) is disposed between the third bridge metal pattern (181a of Yang) and the first bridge metal pattern (161a of Yang).
Re claim 4: Seong in view of Yang teaches the light-emitting display device of claim 1, further comprising: a third insulating layer (80 of Seong or 30 of Yang) disposed on the first signal line (1SL of Seong) and the second signal line (2SL of Seong or 121a of Yang), wherein the compensation line (120a of Seong) is disposed on the third insulating layer (80), and wherein the third insulating layer (80 of Seong or 30 of Yang) is disposed between the compensation line (120a of Seong) and the first signal line (1SL of Seong as shown in fig. 10B).
Re claim 5: Seong in view of Yang teaches the light-emitting display device of claim 1, wherein each of the pixels (100 of Seong) comprises a light-emitting element (pixel electrode 100 is provided with light emission material since the device is a display; hereinafter “LEE”), wherein the third bridge metal pattern (3BMP of Seong or 181a of Yang) is made of a same material (transparent conductive layer is formed into bridge electrodes 130, 140 and pixel electrode 100 in same masking process; e.g. column 11, lines 24-25 of Seong; 181a of Yang is a transparent conductive material such as ITO; e.g. paragraph 84 of Yang) as an electrode (100) of the light-emitting element (LEE).
Re claim 6: Seong in view of Yang teaches the light-emitting display device of claim 1, wherein each of the pixels (100) comprises a light-emitting element (pixel electrode 100 is provided with light emission material since the device is a display; hereinafter “LEE”), wherein the light-emitting display device further comprises a planarization layer (80) disposed between the light-emitting element (LEE) and the third bridge metal pattern (3BMP).
Re claim 11: Seong in view of Yang teaches the light-emitting display device of claim 1, wherein the second area (2A) is extended from the first area (1A).
Re claim 19: Seong teaches (e.g. figs. 4, 5, 10A, 10B) a light-emitting display device comprising: a substrate (10) on which a display area (display area 200; e.g. column 4, line 57) and a non-display area (non-display area 300; e.g. column 4, line 59) are defined, wherein the display area comprises a first area (area of second from right column of pixels fig. 4, 5; hereinafter “1A”) and a second area (area of far right column of pixels of fig. 4, 5; hereinafter “2A”), and a plurality of pixels (100) is in the display area 200); a first signal line (second from right line 75; hereinafter “1SL”) on a surface of the substrate (10) in the first area (1A); a second signal line (furthest right line 75; hereinafter “2SL”) on the surface of the substrate (10) in the second area (2A); a compensation line (120a) on the substrate (10) in the non-display area (300) and electrically connected to the second signal line (2SL); and a bridge pattern (140a) over the second signal line (2SL) and the compensation line (120a) in the non- display area (300) and electrically connecting the second signal line (2SL) with the compensation line (120a), wherein the first signal line (1SL) and the second signal line (2SL) are configured to provide signals to the plurality of pixels (100).
Seong is silent as to explicitly teaching the bridge pattern comprises a first bridge metal pattern, a second bridge metal pattern, and a third bridge metal pattern, wherein the first bridge metal pattern is over the second signal line and the compensation line and electrically connected to the second signal line, wherein the second bridge metal pattern is over the second signal line and the compensation line and electrically connected to the compensation line, wherein the third bridge metal pattern is over the first bridge metal pattern and the second bridge metal pattern and electrically connects the first bridge metal pattern with the second bridge metal pattern, and wherein the third bridge metal pattern overlaps the first bridge metal pattern and the second bridge metal pattern in a direction perpendicular to the surface of the substrate.
Yang teaches (e.g. figs. 3B, 3C) the bridge pattern (140a) comprises a first bridge metal pattern (161a), a second bridge metal pattern (162a), and a third bridge metal pattern (181a), wherein the first bridge metal pattern (161a) is over the second signal line (121a) and the compensation line (122a) and electrically connected to the 121a), wherein the second bridge metal pattern (162a) is over the second signal line (121a) and the compensation line (122a) and electrically connected to the compensation line (122a), and wherein the third bridge metal pattern (181a) is over the first bridge metal pattern (161a) and the second bridge metal pattern (162a) and electrically connects the first bridge metal pattern (161a) with the second bridge metal pattern (162a), and wherein the third bridge metal pattern (181a) overlaps the first bridge metal pattern (161a) and the second bridge metal pattern (162a) in a direction perpendicular to the surface of the substrate (10).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the bridge structure as taught by Yang in the device of Seong in order to have the predictable result of using a bridge structure which would additionally allow for controlling the resistance value of signal lines such that resistance differences between each signal line is compensated for (see paragraphs 80 and 81 of Yang).

Claims 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong in view of Yang as applied to claim 1 above, and further in view of Lai et al. (US PGPub 2007/0080433; hereinafter “Lai”).
Re claim 7: Seong in view of Yang teaches substantially the entire structure as recited in claim 1 except explicitly teaching the light-emitting display device further comprising a compensation metal pattern over the compensation line in the non-display area and overlapping with the compensation line.
241-247; e.g. paragraph 20) over the compensation line (compensating sections 23’1-23’7; e.g. paragraph 20) in the non-display area and overlapping with the compensation line (23’1-23’7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the capacitance compensation devices as taught by Lai in the device of Seong in view of Yang in order to have the predictable result of reducing difference in RC delays between adjacent signal lines (see paragraph 20 of Lai).
Re claim 9: Seong in view of yang and Lai teaches the light-emitting display device of claim 7, wherein each of the pixels (100 of Seong) comprises a light-emitting element (pixel electrode 100 is provided with light emission material since the device is a display; hereinafter “LEE”), wherein a voltage applied to the compensation metal pattern (241-247 of Lai) is equal to a supply voltage applied to the light-emitting element (LEE).
Re claim 10: Seong in view of Yang and Lai teaches the light-emitting display device of claim 1, wherein the signals are gate signals (the compensation devices 241-247 of Lai are applicable to both data lines and gate lines).

Claims 12-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong in view of Yang and Lai et al. (US PGPub 2007/0080433; hereinafter “Lai”).
Re claim 12: Seong teaches (e.g. figs. 4, 5, 10A, 10B) a light-emitting display device comprising: a substrate (10) on which a display area (display area 200; e.g. 300; e.g. column 4, line 59) are defined, wherein the display area (200) comprises a first area (area of second from right column of pixels fig. 4; hereinafter “1A”) and a second area (area of far right column of pixels of fig. 4; hereinafter “2A”), and a plurality of pixels (100) is in the display area (200); a first signal line (second from right line 75; hereinafter “1SL”) on the substrate (10) in the first area (1A); a second signal line (furthest right line 75; hereinafter “2SL”) on the substrate (10) in the second area (2A); a compensation line (120a) on the substrate (10) in the non-display area (300) and electrically connected to the second signal line (2SL); a first insulating layer (80) over the first signal line (1SL), the second signal line (2SL), and the compensation line (120a), the first insulating layer (80) including a first surface (lower surface of 80; hereinafter “1S”) facing the substrate and a second surface (upper surface of 80; hereinafter “2S”) opposite to the first surface (1S); wherein the first signal line (1SL) and the second signal line (2SL) are configured to provide signals to the plurality of pixels (100).
Seong is silent as to explicitly teachings a first bridge metal pattern directly on the second surface of the first insulating layer in the non-display area and electrically connected to the second signal line; a second bridge metal pattern directly on the second surface of the first insulating layer in the non-display area and electrically connected to the compensation line; a second insulating layer on the first bridge metal pattern and the second bridge metal pattern; and a third bridge metal pattern on the second insulating layer in the non-display area and electrically connected to the first bridge metal pattern and the second bridge metal pattern.
161a) directly on the second surface (upper surface of 30) of the first insulating layer (30) in the non-display area (300 of Seong) and electrically connected to the second signal line (2SL of Seong or 121a of Yang); a second bridge metal pattern (162a) directly on the second surface (upper surface of 30) of the first insulating layer (30) in the non-display area (300 of Seong) and electrically connected to the compensation line (120a of Seong or 122a of Yang); a second insulating layer (70) on the first bridge metal pattern (161a) and the second bridge metal pattern (162a); and a third bridge metal pattern (181a) on the second insulating layer (70) in the non-display area (300 of Seong) and electrically connected to the first bridge metal pattern (161a) and the second bridge metal pattern (162a).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the bridge structure as taught by Yang in the device of Seong in order to have the predictable result of using a bridge structure which would additionally allow for controlling the resistance value of signal lines such that resistance differences between each signal line is compensated for (see paragraphs 80 and 81 of Yang).
Seong in view of Yang is silent as to explicitly teaching a compensation metal pattern on the first insulating layer in the non-display area and overlapping with the compensation line.
Lai teaches (e.g. fig. 3) a compensation metal pattern (capacitance compensating devices 241-247; e.g. paragraph 20) on the first insulating layer (30 of 300 of Seong) and overlapping with the compensation line (compensating sections 23’1-23’7; e.g. paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the capacitance compensation devices as taught by Lai in the device of Seong in view of Yang in order to have the predictable result of reducing difference in RC delays between adjacent signal lines (see paragraph 20 of Lai).
Re claim 13: Seong teaches the light-emitting display device of claim 12, wherein the compensation line (120a) is arranged on a different layer from a layer on which the first signal line (1SL) and the second signal line (2SL) are arranged.
Re claim 14: Seong in view of Yang and Lai teaches the light-emitting display device of claim 12, wherein the compensation metal pattern (241-247 of Lai) overlaps with the compensation line (120a of Seong) in the non-display area (300 of Seong).
Re claim 16: Seong in view of Yang and Lai teaches the light-emitting display device of claim 14, wherein each of the pixels (100 of Seong) comprises a light-emitting element (pixel electrode 100 is provided with light emission material since the device is a display; hereinafter “LEE”), wherein a voltage applied to the compensation metal pattern (241-247 of Lai) is equal to a supply voltage applied to the light-emitting element (LEE).
Re claim 17: Seong in view of Yang and Lai teaches the light-emitting display device of claim 12, wherein the signals are gate signals (the compensation devices 241-247 of Lai are applicable to both data lines and gate lines).
Re claim 18: Seong teaches the light-emitting display device of claim 12, wherein the second area (2A) is extended from the first area (1A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822